EXHIBIT 10.1
 
[snpk_ex101001.jpg]


WALGREEN CO. GENERAL TRADE AND ELECTRONIC DATA INTERCHANGE AGREEMENT SIGNATURE
PAGE
 
The Walgreen Co. General Trade Electronic Data Interchange Agreement
(“Agreement”) attached hereto is by and between Walgreen Co., on behalf of
itself and its U.S. domestic and Puerto Rico subsidiaries and affiliates,
(collectively, “Walgreen”) and the company named below (“Vendor”). Vendor’s
authorized representative has electronically accepted the Agreement including
all terms and conditions contained therein.
 
 

VENDOR SIGNATURE:           Vendor Name & Principal Address:  Vendor Authorized
Representative: Effective Dates: HDS JUSTIN BARCH From: 12/06/2012 18:12 PM 9337
FRASER AVE HDS To: NA
SILVER SPRING, MD, 20910
9337 FRASER AVE  
USA
SILVER SPRING, MD, 20910   WALGREEN SIGNATURE: USA  

 
Walgreen Principal Address:
Walgreen Authorized Representative
(Authenticator ID; jbarchys  Date: Thu Dec 06 18:49:39 CST 2012)
Walgreen Co.
200 Wilmot Road
Deerfield IL 60015
USA
[snpk_ex101002.jpg]
Jason Elliott
Director

 
 
 

--------------------------------------------------------------------------------

 
 
WALGREEN CO. GENERAL TRADE AND ELECTRONIC DATA INTERCHANGE AGREEMENT
 
Rev. 10/19/2011
 
THIS WALGREEN CO. GENERAL TRADE AND ELECTRONIC DATA INTERCHANGE AGREEMENT
(“Agreement”), together with all attachments and exhibits attached hereto, by
and between Walgreen and Vendor sets forth the terms and conditions under which
the parties agree to facilitate their purchase and sale transactions.  The terms
and conditions contained herein shall apply to all merchandise, excluding
pharmaceutical drug products, over the counter drugs/medicines and alcoholic
beverages, sold by Vendor, directly or indirectly through its distributors, to
Walgreen. Terms used herein and not otherwise defined shall have the meaning
given them in the Uniform Commercial Code as in effect in the State of Illinois
(the “UCC”).  In consideration of the premises and other good and valuable
consideration, the parties agree as follows:
 
A.  DELIVERY CONDITIONS
 
1)
Excess transportation costs which are incurred by Walgreen in connection with
split shipments or on any shipment made contrary to shipping instructions will
be charged to Vendor.

 
2) 
Excess freight costs resulting from errors in the classification of merchandise
shipped that are incurred by Walgreen will be charged back to Vendor.

 
3)
Time of delivery is of the essence for each transaction.  Walgreen reserves the
right to cancel all or any part of any transaction if merchandise is not
delivered on the date specified, and the acceptance by Walgreen of any previous
or future deliveries on dates other than those specified shall not constitute a
waiver of Walgreen’s rights hereunder.  Any merchandise received on a date other
than the date specified shall be held subject to the Walgreen's right to reject
such merchandise.

 
4) 
Vendor shall declare replacement value on all Parcel Post, United Parcel or
other carrier's shipments.  Vendor may affect transit insurance withrespect to
marine shipments at Vendor’s cost.

 
5) 
Delivery to a consolidation point shall be at Vendor's expense.

 
6)
Vendor shall retain title to the merchandise and risk of loss or damage thereto
until said merchandise is delivered to and accepted by Walgreen at the
location(s) designated by Walgreen in accordance with the terms of a document,
unless the respective purchase order reflects that the merchandise is being
purchased pursuant to a “Consignment” “Pay on Scan” or other similar terms, or
as set forth in an additional business agreement between the parties.  In such
an instance, Vendor shall retain title and risk or loss to the merchandise until
such merchandise is sold by Walgreen.

 
B. CASH DISCOUNT
 
1)
Under Walgreen’s end of month (“E. O. M.”) dating terms, payment for merchandise
shipped by Vendor after the 20th of the month will be made by Walgreen as if the
merchandise had been shipped on the first day of the following month.  Vendor’s
invoice shall be mailed at the time of shipment, unless otherwise agreed upon by
the parties in writing or in the event that the merchandise is being purchased
pursuant to a “Consignment” “Pay on Scan” or other similar terms.  In such
instances, the payment terms shall be those set forth in the respective purchase
order or in an additional business agreement entered into between the parties.

 
2)
The cash discount period will be computed either from the date of acceptance by
Walgreen, or from the date of Walgreen's receipt of correct invoices prepared in
accordance with the terms of the purchase order, whichever is later.  The date
of invoice cash discount period shall be calculated based upon the longest
average transit time to Walgreen’s destination designated for delivery.

 
C.  CONDITIONS OF ORDER
 
1)
Vendor’s performance shall be in accordance with these terms, dating and
conditions.  Any other terms in Vendor’s acceptance are rejected unless agreed
to in writing and signed by Walgreen’s authorized representative.  Walgreen
shall pay item cost in effect as of the date of issue of Walgreen’s purchase
order, or as otherwise agreed to by the parties.  All payments will be made in
U.S. dollars.

 
2)
Walgreen may return, at Vendor’s expense, cancel a purchase order and receive a
full refund for all merchandise in excess of that ordered or which is defective
or tainted or which varies from the sample from which or specifications for
which the purchase order was p laced, or for Vendor's failure to comply with
Walgreen's shipping or billing directions or with these terms including, without
limitation, the representations and warranties contained herein.  In addition to
Walgreen’s rights at law or in equity, Walgreen reserves the right to return at
Vendor’s expense any merchandise, cancel the purchase order and receive a full
refund, where a claim is made that the use or resale of the merchandise by
Walgreen infringes any alleged patent, trademark or copyright rights.  In
addition, if a purchase order is designated as a “Guaranteed Sale,” “Sale and
Return,” “Sale or Return,” “Consignment” “Pay on Scan” or “Vendor Returnable”
transaction, Walgreen shall not be obligated to pay for any merchandise until
after it is sold by Walgreen in accordance with terms agreed upon by the
parties.  For purposes of this Agreement, the term “Pay on Scan” shall mean that
Vendor shall retain title to the merchandise until Walgreen has sold such
merchandise, and payment for such merchandise shall not be due and owing by
Walgreen to Vendor until after such time, as is agreed upon by the parties.  In
addition, Walgreen shall have the unrestricted right to rescind its purchase of
the merchandise from Vendor both before and after acceptance of such merchandise
by Walgreen.  Vendor hereby grants to Walgreen a security interest in
merchandise covered under this Agreement.  The risk of loss with respect to said
merchandise shall pass to Vendor upon delivery of the same to the carrier for
return to Vendor.

 
3) 
Vendor shall have no right to use, sell or otherwise dispose of any merchandise
or packaging that displays Walgreen’s name or trademarks(including any
production overruns or merchandise returned by Walgreen) without the prior
written authorization of Walgreen.

 

Walgreen Co. General Trade And Electronic Data Interchange Agreement Rev.
10/19/2011   Page 2 of 12

 
 

--------------------------------------------------------------------------------

 
 
4)
In the event that Walgreen is entitled to credits, offsets or charge backs
(collectively, “Credits”) with respect to any transaction, Walgreen may take
such Credits against any amounts otherwise due to Vendor arising from or under
any transaction between Vendor and Walgreen, including transactions unrelated to
that which gave rise to Walgreen’s right to a Credit.  In the event that the
product identification (“ID”) number or barcode appearing on any carton,
container, packaging or product shipped to Walgreen differs from that product ID
number or barcode for the same merchandise previously supplied to Walgreen,
Walgreen shall be entitled to charge back and take credit for Walgreen's costs
incurred as a result of such differences in product ID number or barcode which
costs shall, in any event be deemed not less than $500.00 plus $10.00 for each
item delivered with an incorrect product ID number or barcode multiplied by the
number of Walgreen’s stores stocking the item.  Any product ID number
Confirmation Report heretofore or hereafter issued by Walgreen, if any, in
connection with any item ordered is, by reference, incorporated herein and made
a part hereof.

 
5)
Vendor represents and warrants that:  (a) the merchandise, the packaging
thereof, and any related materials provided by Vendor do not infringe or
otherwise violate the patent, trademark, copyright, trade secret or any other
right of another party; (b) the merchandise and any claim, packaging,
advertising, label or labeling, or other consumer material are in compliance
with all Federal, State and Local statutes, regulations and ordinances
including, but not limited to, the Federal Trade Commission Act, the Consumer
Products Safety Act, and the Food, Drug and Cosmetic Act, and all claims made by
Vendor in any packaging, advertising, label or labeling, advertising, or other
consumer material in connection with any merchandise or Vendor brand relating to
merchandise shall be true and shall have been substantiated at the time that
such claims are made; (c) Vendor has competent, reliable evidence to
substantiate any and all claims made in connection with its merchandise,
including the product packaging and all advertising relating thereto and agrees
to provide Walgreen with copies of such substantiation upon request; (d) the
merchandise is not defectively designed, manufactured, packaged, labeled, or
inherently dangerous, and does not breach any express or implied warranties of
any kind; (e) the merchandise is not adulterated, misbranded, repackaged or
rebundled and its packaging is not defaced or altered; nor is the merchandise,
its packaging or any advertising or promotional material relating thereto in
violation of the Federal Food, Drug and Cosmetic Act or any other applicable
Federal, state or local laws or regulations; (f) the merchandise comprising each
shipment or other delivery hereafter made by Vendor, to, or in the order of
Walgreens, is hereby guaranteed, as of the date of such sh ipment or delivery,
to be, on such date, is not adulterated or misbranded, nor is the merchandise,
its packaging or any advertising or promotional material relating thereto in
violation of any applicable Federal, state or local laws or regulations; (g) the
merchandise is genuine product intended for sale in the United States (and all
Territories), and not merchandise which may not, under the provisions of Section
404, 505, or 512 of the Federal Food, Drug and Cosmetic Act, be introduced into
interstate commerce; (h) the merchandise is not subject to any governmentally
required or requested recall or any other recall; (i) with respect to any
merchandise manufactured in countries other than the United States, neither
Vendor nor any of its suppliers shall use child labor as defined by the country
of origin, prison labor or involuntary labor; (j) all merchandise provided by
Vendor is of merchantable quality and fit for the purpose for which it is
intended; and (k) where applicable, Vendor will comply with t he reporting
requirements promulgated by the Dietary Supplement and Nonprescription Drug
Consumer Protection Act.  Such representations and warranties are in addition to
all other warranties in connection with the merchandise, whether expressed or
implied, including any warranties provided by any statute or regulation.

 
6)
Vendor grants to Walgreen a nonexclusive, nontransferable, royalty free license
to use, with the right to sublicense, Vendor’s trademarks, service marks, trade
names, trade dress, copyrights and rights of publicity associated with
merchandise for the purpose of Walgreen’s marketing, promoting or selling
merchandise through any promotional, advertising or distribution channel,
including, without limitation, print, television, radio or worldwide web.

 
7)
Neither the merchandise described in any purchase order nor the terms set forth
herein shall be modified in any way, except pursuant to a written instrument
signed by an authorized officer of Walgreen.  Walgreen may transmit such
instrument by first class mail or overnight courier service, or via a secure
electronic mail protocol.

 
8)
Vendor agrees to provide Walgreen with written notice of any investigation,
action or inquiry related to the merchandise instituted by Vendor or by any
Federal, state or municipal regulatory authority within two business days of the
commencement of any such investigation, action or inquiry, and to immediately
notify Walgreen of any determination by such authority that the articles may not
be compliant wit h applicable law.



D.  REQUIREMENTS
 
1)
All documents and other information provided to Vendor shall be considered
confidential except to the extent Walgreen, in writing, designates to the
contrary or as required by law.

 
2)
Vendor will not use the name(s), trademark(s) or trade name(s), whether
registered or not, of Walgreen in any publicity or press releases or advertising
or in any manner, including customer lists, without Walgreen's prior written
consent.  Consent of Walgreen may be withheld in its sole and absolute
discretion and shall not be valid unless obtained from a Walgreen Corporate Vice
President and its Department of Corporate Communications.

 
3)
The terms and conditions hereof, including without limitation the warranties,
guaranties, and indemnities contained herein, are extended to the parent and
affiliates of Walgreen and its and their representatives.

 
4)
Vendor shall defend, indemnify, and hold Walgreen, its subsidiaries and
affiliates, and each of their directors, officers, shareholders, employees and
representatives (collectively, the “Indemnified Parties”) harmless from and
against any and all claims, actions and proceedings in any way related to all or
any of the merchandise covered by any purchase order, together with any and all
loss, cost, penalty, fine, damage, liability or expense (including, but not
limited to, reasonable attorneys’ fees and costs of litigation) incurred by or
on behalf of any Indemnified Party in connection therewith
(“Expenses”).  Without limiting the generality of the foregoing, Vendor shall
defend, indemnify, and hold the Indemnified Parties harmless from all Expenses
incurred by reason of: (i) any design, trade dress, trade secret, patent,
trademark or copyright litigation, including, but not limited to, any claims of
direct, contributory, or willful infringement, or inducement to infringe, now
existing or hereafter commenced with respect to any or all items delivered by
Vendor; (ii) any claims or demands of any kind which any purchaser or user of
such merchandise may make against Walgreen arising from the use of such
merchandise or from any patent or hidden defects in the quality of such
merchandise or the dangerous condition thereof or the negligence of Vendor or
its agents; and (iii) the breach by Vendor of any representation or
warranty.  If Walgreen so directs, Vendor shall, at its sole expense, defend the
Indemnified Parties against any and all such claims, actions and
proceedings.  In the event Vendor fails or refuses to provide such defense, or
if having commenced such defense, Vendor fails to diligently pursue the same,
then an Indemnified Party may commence its own defense at Vendor's sole expense.

 

Walgreen Co. General Trade And Electronic Data Interchange Agreement Rev.
10/19/2011   Page 3 of 12

 
 

--------------------------------------------------------------------------------

 


5)
Vendor shall procure and maintain insurance coverages on an occurrence basis
adequate to cover its indemnity obligations above, but in any event not less
than amounts reasonably required by Walgreen including, without limitation,
product liability insurance in commercially reasonable amounts, from a duly
licensed insurance company maintaining an A. M. Best’s Rating of A-/IX or
better.  Vendor shall provide and maintain an insurance certificate in form and
substance acceptable to Walgreen evidencing such coverages.

 
6)
Vendor may not assign its obligations hereunder without Walgreen’s express
written consent.  No assignment of, or granting of a security or other interest
in Vendor’s right to receive payment hereunder shall be binding upon Walgreen,
unless Vendor so directs Walgreen in writing and Walgreen acknowledges the same
in writing; and Vendor shall remain liable for each of its obligations unless
and until released in writing by Walgreen.  Any such assignee or security or
lien holder shall be subject to the terms and conditions hereof and to all
defenses, claims, and offsets available to Walgreen in connection herewith.

 
7)
This Agreement shall be construed in accordance with the substantive laws of the
State of Illinois, without regard to principals of conflict or choice of law. 
The parties hereby consent to the exclusive jurisdiction of the courts of the
State of Illinois or Federal District Court of the Northern District of Illinois
and agree to waive all objections as to venue and forum non conveniens.

 
8) 
In the event of a conflict between these terms or any purchase order issued by
Walgreen, and any document issued by Vendor, the terms of this Agreement shall
control.

 
9)
In the event Walgreen's business is discontinued by reason of fire, flood,
earthquake, war, act of God, or other cause beyond the reasonable control of
Walgreen, Walgreen may cancel undelivered orders upon reasonable notice.

 
E.  COMPLIANCE
 
1)
Vendor is subject to all policies, procedures, terms and conditions as posted on
Walgreens SupplierNet website located at https://vendor.walgreens.com and all
such policies, terms and conditions, as updated from time to time, are hereby
incorporated herein and made a part hereof.

 
2)
Vendor represents and warrants that all sales of merchandise to Walgreen will be
made at no less than fair value under the United States antidumping law and that
no government has provided a countervailable subsidy for merchandise actionable
under U.S. law. Vendor understands that merchandise may be, either now or in the
future, subject to one or more trade remedy proceedings (e.g., anti -dumping,
countervailing duty, safeguard) in the United States or any other country, the
purpose of which is to impose additional duties or other charges on the goods.
If the United States Government (USG) or any other government entity (the
Competent Authorities) initiates such proceedings against merchandise, Vendor
agrees that, at Walgreens request, Vendor will cooperate fully with Walgreen and
with requests for information from the Competent Authorities. Vendor further
understands and agrees that such cooperation may require it to provide
confidential sales and cost information to the Competent Authorities so that
they can calculate the amount of the duty or other charge on the goods. If the
merchandise is already subject to anti-dumping duties, countervailing duties,
safeguard measures, or other charges, Vendor agrees that, at Walgreens request,
Vendor will cooperate fully with Walgreen and the Competent Authorities in any
administrative, interim, sunset, or other reviews of those duties or other
charges. Vendor understands that such cooperation may require it to provide
confidential sales and cost information to the Competent Authorities in order to
adjust or eliminate the amount of the duty or other charge on the goods. At all
times before, during, or after the initiation of a trade remedy proceeding in
the United States or any other country, Vendor agrees to take all available
steps necessary to minimize the risk that additional duties or other charges may
be imposed on its goods sold to Walgreen.

 
3)
For Vendors goods to be imported into the United States, Vendor shall accept,
implement, and comply with all applications, recommendations or requirements of
the United States Customs Services Customs-Trade Partnership Against Terrorism
(C-TPAT) initiative (for information go to
http://www.cbp.gov/xp/cgov/trade/cargo_security/ctpat/). At Walgreens or the
Customs Services request, Vendor shall certify in writing its acceptance,
implementation, and compliance with the C-TPAT and any accompanying
recommendations and guidelines. Vendor shall indemnify and hold Walgreen
harmless from and against any liability, claims, demands or expenses (including
attorneys fees o r other professional fees) arising from or relating to Vendors
failure to accept, implement or comply with C-TPAT.

 
4)
Vendor shall comply with the applicable provisions of Executive Order 11246 and
the regulations issued pursuant thereto (generally Part 60-1 of Title 41 of the
Code of Federal Regulations), unless exempted by said regulations, particularly
the provisions of the Equal Opportunity Clause (41 CFR Section 60-1.4(a)), which
are incorporated herein by reference; the provisions and regulations pertaining
to nondiscrimination and affirmative action in employment (41 CFR Sections
60-1.4, 1.40, 1.41 and 1.42), and the filing of Standard Form 100 (EEO-1). 
Vendor certifies, in accordance with the requirements of 41 CFR Section 60-1.8),
that its facilities for employees are not segregated.  In addition, Consultant
shall comply with the provisions of the Affirmative Action Clause for Workers
with Disabilities (41 CFR Section 60-741.5), and for Special Disabled Veterans
and Veterans of the Vietnam Era (41 CFR Section 60-250.5), which are also
incorporated herein by reference.

 
5)
Vendor shall at all times comply with Vendor Responsibility Standards (“VRS”)
promulgated by Walgreen, as may be amended from time to time in Walgreen’s sole
discretion.  Vendor acknowledges and agrees that Vendor has read and shall
comply with VRS as found at https://vendor.walgreens.com.

 
6) 
Walgreen Post Audit Policy, posted at https://vendor.walgreens.com is
hereby incorporated herein and made a part hereof.

 
7)
Vendor shall at all times comply with the Walgreen Co. Anti-Corruption Policy
for Vendors as may be amended from time to time. Vendor acknowledges and agrees
Vendor has read and shall comply with this policy as found at
https://vendor.walgreens.com.

 
8)
The Parties hereby exclude the U.N. Convention on Contracts for the
International Sale of Goods from this Agreement, and any transaction between
them related thereto.

 

Walgreen Co. General Trade And Electronic Data Interchange Agreement Rev.
10/19/2011   Page 4 of 12

 
 

--------------------------------------------------------------------------------

 
 
F.  GENERAL
 
1)
The terms of electronic data interchange and Drop-Shipping (as defined in
Exhibit 2) are attached hereto as Exhibits 1 and 2, respectively, are
incorporated herein by this reference, if and as applicable.

 
2)
This Agreement, together with all exhibits and attachments, constitute the
complete Agreement of the parties relating to the matters specified in this
Agreement and supersede all prior representations or agreements, whether oral or
written, with respect to such matters. No oral modification or waiver of any of
the provisions of this Agreement shall be binding on either party. This
Agreement is for the benefit, and shall be binding upon, the parties and their
respective successors and assigns.

 
3)
Each party hereto warrants and represents that its respective signatory who has
signed this agreement is on the date hereof duly authorized by all necessary and
appropriate corporate action to execute this agreement on behalf of such party.

 

Walgreen Co. General Trade And Electronic Data Interchange Agreement Rev.
10/19/2011   Page 5 of 12

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
 
TERMS AND CONDITIONS OF ELECTRONIC DATA INTERCHANGE
 
WHEREAS, Walgreen and Vendor desire to facilitate their purchase and sale
transactions ("Transactions") by electronically transmitting and receiving data
in agreed formats in substitution for conventional paper based documents, and
 
WHEREAS, the parties wish to document and memorialize their respective
agreements with respect to each such Transaction,
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties agree as follows:
 
1)      PREREQUISITES
 
a)      Documents; Standards.  Each party may electronically transmit to or
receive from the other party any of the documents listed in the Appendix
attached hereto and made a part hereof (hereinafter referred to as
"Documents").  Any transmission of data, which is not a Document, shall have no
force or effect between the parties.  All Documents shall be transmitted in
accordance with the standards set forth in the Appendix.  If any of such
standards are modified, supplemented or enhanced and if Walgreens intends to
adopt such modified, supplemented or enhanced standards, it may give Vendor
notice of the same.  Vendor agrees to likewise adopt such modified, supplemented
or enhanced standards within a mutually agreed upon date after receipt of such
notice, and such standards, as so modified, shall then be deemed incorporated
into the Appendix.
 
b)      Third Party Service Providers.  Documents will be transmitted
electronically to each party either directly or through any third party service
provider with which either party may contract.  Either party may modify its
election to use, not to use, or to change a service provider upon 30 days prior
written notice to the other.
 
i)      Each party shall be responsible for the cost of any third party service
provider with which it contracts, unless otherwise set forth in the Appendix.
 
ii)     As between the parties hereto, each party shall be liable for the acts
or omissions of its third party service provider while transmitting, receiving,
storing or handling Documents or performing related activities for such party;
provided that if both parties use the same third party service provider to
effect the transmission and receipt of a Document, as between the parties
hereto, the originating party shall be liable for the acts and omissions of such
third party service provider as to such Document.
 
c)      System Operations.  Each party, at its own expense, shall provide and
maintain the equipment, software, services and testing necessary to effectively
and reliably transmit and receive Documents.
 
d)      Security Procedures.  Each party shall properly use those security
procedures, including those specified in the Appendix, if any, which are
reasonably sufficient to insure that all transmissions and Documents are
authorized and to protect its business records and data from improper access.
 
e)      Signatures.  Each party shall adopt as its signature, an electronic
identification consisting of symbols or codes ("Signature") which are to be
affixed to or contained in each Envelope transmitted by such party.  Each party
agrees that any Signature of such party affixed to or contained in any
transmitted Envelope shall be sufficient to verify that such party originated
such Envelope.  Neither party shall disclose to any unauthorized person the
Signatures of the other party.
 

Walgreen Co. General Trade And Electronic Data Interchange Agreement Rev.
10/19/2011   Page 6 of 12

 
 

--------------------------------------------------------------------------------

 
 
2)      TRANSMISSIONS
 
a)      Receipt.  Documents shall not be deemed to have been properly received
and no Document shall give rise to any obligation until accessible to the
receiving party at such party's Receipt Computer.
 
b)      Verification.  Upon proper receipt of any Document, the receiving party
shall promptly and properly transmit a Functional Acknowledgment in return,
unless otherwise specified in Appendix. A, a “Functional Acknowledgment” shall
constitute conclusive evidence that a Document has been properly received.
 
c)      Acceptance.  If acceptance of a document is required by the Appendix,
any such Document which is improperly received shall not give rise to any
obligation unless and until the party initially transmitting such Document has
properly received in return an acceptance Document.
 
d)      Garbled Transmissions.  If any transmitted Document is received in an
unintelligible or garbled form, the receiving party shall promptly notify the
originating party (if identifiable from the received Document) in a reasonable
manner.  In the absence of such a notice the originating party's records of the
contents of such Documents shall control.
 
e)      Paper Transmissions.  Either party, after notice to the other party in
writing, may send any Document to the other party by means of written
instruments provided that no such written instrument shall modify or conflict
with the terms and provisions of this Agreement, which shall be deemed to govern
any such written instrument.
 
3)      TRANSACTION TERMS
 
a)      Terms and Conditions.  This Agreement is to be considered part of any
other agreement referencing it or referenced in the Appendix.  In the absence of
any other written agreement applicable to any Transaction made pursuant to this
Agreement, such Transaction (and any related communication) shall also be
subject to the terms and conditions included in either party's standard printed
applicable forms attached to or identified in the Appendix, as the same may be
amended from time to time by either party upon written notice to the other.  The
parties acknowledge that the terms and conditions set forth in such forms may be
inconsistent, or in conflict, but agree that any conflict that arises between
the parties in connection with any such Transaction will be resolved as if such
Transaction had been effected through the use of such forms.
 
b)      Prevailing Terms.  The terms of this Agreement shall prevail in the
event of any conflict with any other terms and conditions applicable to any
Transaction.
 
c)      Confidentiality.  All information contained in any Document or otherwise
exchanged between the parties shall be considered confidential except to the
extent that the parties, in writing, designate that the same or any portion
thereof is not confidential or except as may be required to comply with law.
 

Walgreen Co. General Trade And Electronic Data Interchange Agreement Rev.
10/19/2011   Page 7 of 12

 
 

--------------------------------------------------------------------------------

 
 
4)      VALIDITY; ENFORCEABILITY
 
a)      Obligations.  This Agreement has been executed by the parties to
evidence their mutual intent to create binding purchase and sale obligations
pursuant to the electronic transmission and receipt of Documents specifying
certain of the applicable terms.
 
b)      Proper Transmission.  Any Document properly transmitted pursuant to this
Agreement shall be considered, in connection with any Transaction, any other
written agreement described in Section 3(a), or this Agreement to be a "writing"
or "in writing;" and any such document when containing or to which there is
affixed a Signature shall be deemed for all purposes to have been “signed" and
to constitute an "original" when printed from electronic files or records
established and maintained in the normal course of business.
 
c)      Conduct.  The conduct of the parties pursuant to this Agreement,
including the use of Signed Documents properly transmitted, shall, for all legal
purposes, evidence a course of dealing and a course of performance accepted by
the parties in furtherance of this Agreement, any Transaction and any other
written agreement described in Section 3(a).
 
d)      Admissibility.  The parties agree not to contest the validity and
enforceability of Signed Documents under the provisions of any applicable law
relating to whether certain agreements are to be in writing or signed by the
party to be bound thereby.  Signed Documents, if introduced as evidence on paper
in judicial, arbitration, mediation or administrative proceedings, will be
admissible as between the parties to the same extent and under the same
conditions as other business records originated and maintained in documentary
form.  Neither party shall contest the admissibility of copies of Signed
Documents under either (i) the business records exception to the hearsay rule or
(ii) the best evidence rule on the basis that the Signed Documents were not
originated or maintained in documentary form.
 
5)      MISCELLANEOUS
 
a)      Term.  This Agreement shall remain in effect until terminated by either
party on thirty (30) days’ prior written notice, which notice shall specify the
effective date of termination; provided, however, that any termination shall not
affect the respective obligation s or rights of the parties arising under any
Documents or otherwise under this Agreement prior to the effective date of
termination.
 
b)      Severability.  Any provision of this Agreement which is determined to be
invalid or unenforceable will be ineffective to the extent of such determination
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such remaining provisions.
 
c)      Force Majeure.  No party shall be liable for any failure to perform its
obligations in connection with any Transaction or Document if such failure
results from any act of God or other cause beyond such party's reasonable
control, including, but not limited to, any mechanical, electronic or
communications failure which prevents such party from transmitting or receiving
any Documents. However, the foregoing shall not apply to either party's failure
to comply with the terms of any Document that has been properly received and
acknowledged.
 
d)      Designee.  Vendor may designate, by separate written authorization, sent
to Walgreen, a third party ("Broker") to enter into the Transactions
contemplated by this Agreement on behalf of Vendor.  In such event, Broker shall
be deemed to have authority to bind Vendor, to send and receive transmissions
hereunder and do all other things that Vendor is obligated or permitted to do
under this Agreement.  In so doing, Broker's acts (or failure to act) shall be
binding upon Vendor in the same manner as if done (or failed to be done) by
Vendor.  Any liabilities resulting from the acts or omissions of Broker shall
inure to Vendor.  Walgreens shall have no obligation to otherwise confirm such
authority.  Vendor may retract or modify such authority only by written notice
sent to Walgreens.
 
e)      Attachments.  Appendices A, B-1 and B-2 are attached hereto and
incorporated herein by this reference.
 

Walgreen Co. General Trade And Electronic Data Interchange Agreement Rev.
10/19/2011   Page 8 of 12

 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
POTENTIALLY TRADED DOCUMENTS:
 
Transaction Set
Document Name
Standard
Version
Acknowledgement
Required (Yes/No)
Acknowledgement
Type
180
Return Merchandise Authorization
and Notification
X.12
4010
Yes
FA - 997
214
Transportation Carrier Shipment
Status Message
X.12
4010
Yes
FA - 997
810
Invoice
X.12
4010
Yes
FA - 997
811
Consolidation Service Invoice/
Statement
X.12
4010
Yes
FA - 997
820
*EFT Agreement Required
Remittance Advice
X.12
4010
Yes
FA - 997
830
Planning Schedule with Release
Capability
X.12
4010
Yes
FA - 997
832
Price/Sales Catalog
X.12
4010
Yes
FA - 997
850
* General Trade Agreement Required
Purchase Order
X.12
4010
Yes
FA - 997
852
*Non-Disclosure Agreement Required
Product Activity Data
X.12
4010
Yes
FA - 997
855
Purchase Order Acknowledgment
X.12
4010
Yes
FA - 997
856
Advance Ship Notice
X.12
4010
Yes
FA - 997
860
Purchase Order Change
X.12
4010
Yes
FA - 997
861
Receiving Advice/Acceptance
Certificate
X.12
4010
Yes
FA - 997
864
Text Message
X.12
4010
Yes
FA - 997
867
Product Transfer and Resale Report
X.12
4010
Yes
FA - 997

 

Walgreen Co. General Trade And Electronic Data Interchange Agreement Rev.
10/19/2011   Page 9 of 12

 
 

--------------------------------------------------------------------------------

 
 
DOMESTIC ORDER SHIPPING INSTRUCTIONS
 
1. 
Walgreen reserves the right to countermand any order or any part thereof, prior
to the date of shipment.

 
2. 
All bills of lading, freight bills and cargo receipts covering shipments to
Walgreen's distribution centers or stores must show Walgreen's Purchase Order
number or other document number as designated by Walgreen.

 
3.
Vendors and carriers must schedule a delivery appointment prior to shipping for
all shipments over 200 cartons.  Receiving appointments will be made weekdays
between 7:00 AM and 3:00 PM. Receiving department closes at 4:30.

 
4. 
Incomplete shipments must indicate whether balance to follow or balance
canceled.

 
5. 
Each Purchase Order shall be invoiced separately.

 
6. 
Substitutions will not be accepted without written authorization of Walgreen.

 
7.
Product bearing expiration dates of eighteen (18) months or more is preferred
with respect to dated merchandise.  Product bearing an expiration date of less
than eight (8) months will not be accepted by Walgreen’s distribution centers.

 
Carton markings:
 
1. 
All cases are to be marked with (i) shipping container code (SCC bar code) if
applicable; (ii) product description, (iii) inner case pack (if any); (iv)
manufacturer’s stock number (to be printed on the side and NOT the top of the
carton).

 
2. 
For cartons in which a packing slip is enclosed, the carton must be so labeled
on its outside.

 
3. 
If a packing slip is not enclosed, each carton should be labeled so as to show
style and quantities within said carton.

 
4. 
REFRIGERATED PRODUCTS: Mark manifest packing slip & outside of carton:



***REFRIGERATED PRODUCTS***
 

Walgreen Co. General Trade And Electronic Data Interchange Agreement Rev.
10/19/2011   Page 10 of 12

 
 

--------------------------------------------------------------------------------

 
 
IMPORT ORDER SHIPPING INSTRUCTIONS
 
1. 
All consumer packaging must conform to the U.S. Governmental Regulations.

 
2.
Country of origin and distribution line must be indicated on private label
packages: 
 
East West Distributing Company
Deerfield, Illinois 60015
 
(Note: If factory packaging is used, East West Distributing Company distribution
line is not necessary.)

 
3. 
Export cartons must be marked with the following information on ALL FOUR SIDES:

 

  [snpk_ex101003.jpg]  
6 Digit item number (WIC) inside diamond
          Description ______________     Case Pack: ______________     Weight:
______________     Cube: ______________     Country of origin: ______________  
  CPSIA Tracking Code ______________    
GTIN Barcode should appear at bottom right side of each printed panel.

 
*FRAGILE MARKINGS WHEN NEEDED*
 
1. 
Letter of credit will provide specific shipping instructions as to Port of
Entry, shipping line or consolidator, and notify p arty.

 
2.
Original set of documents shall be provided to Walgreen’s selected freight
forwarder no later than three (3) days from the date of departure of goods from
the point of origin:
 
Walgreen Co., Import Dept., M. S. #2101
200 Wilmot Road, Deerfield, Illinois 60015.

 
3.
All documentation required by U.S. Customs shall be prepared and delivered in
accordance with applicable regulations. The commercial invoice shall indicate
the following information:

 
A.  
Name of Vessel and voyage number

B.  
Purchase order number and Walgreen item code

C.  
A detailed description of merchandise indicating its function or method of
operation (Example: battery operated, spring action, etc.) and usage or purpose

D.  
Free on board (“FOB”) price showing cost breakdown components: material type,
labor, packaging, transport charges to port

E.  
Country of origin and the correct harmonized tariff number for each item

F.  
Manufacturer's name and address

 
4. 
For Full Container Load (“FCL”) Shipments, the packaging list must contain the
following information:

 
A.  
Name of Vessel and voyage number

B.  
Purchase order number

C.  
Walgreen item code (WIC)

D.  
Number of cases for each item as well as description of merchandise

E.  
Indicate container number and list number of cases for each item being loaded by
Walgreen item code

F.  
Case weight (gross) and net case cube (length x width x height in cubic meters)

 
5. 
For Less-than Container Load (“LCL”) shipments, a packing list must accompany
the shipment when delivered to consolidator in consolidator’sappointed port and
must indicate the following:

 
A.  
Purchase order number

B.  
WIC

C.  
Destination city

D.  
No. of cases by WIC number

E.  
Case weight (gross) and net case cube (length x width x height in cubic meters)

 

 
Any questions concerning the above instructions may be directed to the
  Import Department in Deerfield, Illinois USA:
Phone number:  
(847) 527-4341   Fax number    (847) 527-4369

 

Walgreen Co. General Trade And Electronic Data Interchange Agreement Rev.
10/19/2011   Page 11 of 12

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2
 
TERMS AND CONDITIONS FOR DROP-SHIPPING
 
Walgreen’s customers may order certain of Vendor products through Walgreen’s
websites, whereby Vendor will ship said products directly to Walgreen’s
customers at locations specified by such customers (“Drop-Ship” or
“Drop-Shipping”).  To the extent that Vendor Drop-Ships, the following
provisions shall apply and govern for Drop Ship transactions:
 
1.
Vendor’s merchandise return policy shall be as follows: Vendor shall take back
product from Walgreen’s customers returned as a result of customers’ buyer’s
remorse and defective merchandise up to thirty (30) days from purchase invoice
date.  Vendor shall issue credit memo(s) pursuant to agreement terms payable to
Walgreen for any outstanding return balance amount following return of
product(s).  If, for any reason, Vendor’s product is returned, and the Agreement
has been terminated, Vendor will issue a check payable to Walgreen, in the
outstanding balance amount.  Walgreen will not be subject to any fees and/or
surcharges for returned items.

 
2.
Vendor will use Walgreen’s designated third party electronic data interface
supplier for Drop-Ship transactions (which Walgreen may change from time to time
in Walgreen’s sole discretion), pursuant to the terms and conditions of the
agreement between said supplier and Vendor, to provide inventory to Walgreen’s
website and process transactions with Walgreen’s customers.

 
3. 
Vendor shall comply with Walgreen’s policies for Drop-Ship vendors.  Walgreen
reserves the right to receive a credit or refund from Vendor for Vendor’s
failure to comply with Walgreen’s policies for Drop-Ship Vendors.

 

Walgreen Co. General Trade And Electronic Data Interchange Agreement Rev.
10/19/2011   Page 12 of 12

 
 

--------------------------------------------------------------------------------